Citation Nr: 0638905	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder as secondary to a service-connected disability.

2.  Entitlement to a disability rating greater than 10 
percent for a lumbosacral strain. 

3.  Entitlement to a disability rating greater than 10 
percent for gastroesophageal reflux with esophagitis, hiatal 
hernia, and erosive gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which adjudicated the issues on 
appeal.


FINDINGS OF FACT

1.  The veteran was first diagnosed with a cervical spine 
disorder many years after his separation from service, with 
no medical evidence of a relationship between this disorder 
and service or his service-connected lumbosacral strain.

2.  The veteran's lumbosacral strain is manifested by slight 
limitation of motion, loss of lateral spine motion in the 
standing position, forward flexion of 80 degrees, and a 
combined range of motion of 171 degrees.

3.  The veteran does not experience substernal or arm or 
shoulder pain, or considerable impairment of health as a 
result of his gastroesophageal reflux with esophagitis, 
hiatal hernia, and erosive gastritis.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303 3.310 (2006).

2.  The criteria for a disability rating greater than 10 
percent for a lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003); Diagnostic Codes 5237 
(effective September 26, 2003).

3.  The criteria for a disability rating greater than 10 
percent for gastroesophageal reflux with esophagitis, hiatal 
hernia, and erosive gastritis have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R §§ 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for a 
lumbosacral strain.  The veteran now claims that he developed 
a cervical spine disorder as a result of his service-
connected lumbosacral strain.  The veteran's service medical 
records, however, make no reference to neck problems.  In 
fact, the first documented treatment for cervical pain is 
dated in 1998, approximately eight years after the veteran's 
separation from active duty.  In this regard, an MRI 
performed in March 1998 revealed mild spinal stenosis at C3-4 
and C4-5 and a small disc herniation at C6-7.  This nine-year 
period between the veteran's separation from active duty and 
his first complaints of neck pain provides highly probative 
evidence against the veteran's claim for service connection 
on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board has also reviewed numerous VA and private treatment 
records dated since the March 1998 MRI report, none of which 
indicates that the veteran's cervical spine disorder is 
related either to service or to his service-connected 
lumbosacral strain.  Indeed, a VA outpatient treatment record 
dated in April 1998 notes that the veteran's neck pain began 
after a recent injury in which he hit his head while getting 
into a car.  Since this report relates the veteran's cervical 
spine disorder to a post-service injury, it provides highly 
probative evidence against the veteran's claim that this 
disorder is related to his service-connected lumbosacral 
strain.  The post-service and service medical record, as a 
whole, is found to provide evidence against this claim. 

In short, there is simply no medical evidence of a nexus or 
relationship between the veteran's cervical spine disorder 
and either service or his service-connected lumbosacral 
strain.  The Board thus concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disorder.  Despite 
the veteran's statements that his cervical spine disorder is 
related to his service-connected lumbosacral strain, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.



II.  Increased Rating for a Lumbosacral Strain

The record shows that the veteran was treated for a 
lumbosacral strain on several occasions while on active duty.  
As a result, a February 1990 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for a lumbosacral strain.  In August 2003, 
the veteran filed a claim for increased compensation 
benefits.  In a March 2004 rating decision, the RO assigned a 
10 percent disability rating for this disability, effective 
August 2003.  The veteran appealed that decision.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, lumbosacral strain 
was evaluated under Diagnostic Code (DC) 5295, which provides 
a 10 percent rating for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion; and a 40 percent 
rating for severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's lumbosacral strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the veteran's lumbosacral strain.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
lumbosacral strain is not manifested by intervertebral disc 
syndrome.  In this regard, the Board places significant 
probative value on a January 2004 VA examination report in 
which a VA examiner determined that the veteran's discogenic 
disease, diagnosed in November 2003, was not related either 
to service or to his service-connected lumbosacral strain.  
Based on a review of the claims file, the examiner pointed 
out that radicular symptoms of discogenic disease did not 
appear until 10 years after the veteran's separation from 
active duty.  The Board finds this medical opinion is 
entitled to great probative weight and provides evidence 
against this claim.  Thus, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the veteran's lumbosacral strain.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for the veteran's 
lumbosacral strain.  In reaching this decision, the Board 
notes that the most probative piece of evidence is a November 
2003 VA examination report, although the Board will also 
consider various VA and private treatment records and the 
report of January 2004.  

Turning first to the old criteria, the Board finds that the 
veteran's lumbosacral spine does not meet the criteria for a 
20 percent rating under DC 5295.  The Board notes that the 
veteran has some loss of lateral spine motion while standing, 
as required for a 20 percent rating under DC 5295.  In this 
regard, the November 2003 VA examination report notes that 
the veteran's lumbosacral spine demonstrated 16 degrees of 
left lateral flexion and 20 degrees of right lateral flexion, 
which is less than full (30 degrees).  See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).

Nevertheless, a 20 percent rating is not warranted for the 
veteran's lumbosacral strain because there is no evidence of 
lumbar muscle spasm.  In fact, the November 2003 VA 
examination report specifically notes the absence of muscle 
spasm in the lumbosacral area.  The Board also reviewed 
numerous VA and private treatment records dated from 2002 to 
2004, none of which mentions muscle spasm in the veteran's 
lumbosacral spine.  Thus, although the veteran experiences 
some loss of lateral spine motion, the fact that muscle spasm 
have not been objectively shown precludes assigning a 20 
percent disability rating under DC 5295.   

The Board also finds that the veteran's lumbar spine is not 
manifested by moderate limitation of motion, as required for 
a 20 percent rating under DC 5292.  The November 2003 VA 
examination report notes that his lumbar spine demonstrated 
flexion of 80 degrees, extension of 15 degrees, right lateral 
flexion of 20 degrees, left lateral flexion of 16 degrees, 
and rotation of 20 degrees bilaterally.  Thus, the veteran's 
lumbar spine demonstrated only a 10 degree loss of flexion, a 
15 degree loss of extension, a 20 degrees loss of rotation, 
and a 10 and 14 degree loss of right and left lateral 
flexion, respectively.  The Board notes that these findings 
reflect only slight limitation of motion under DC 5292.  
Hence, a disability rating greater than 10 percent is not 
warranted under DC 5290.

Under the amended rating criteria, the veteran's 
thoracolumbar spine clearly demonstrates flexion greater than 
60 degrees and a combined range of motion greater than 120 
degrees.  In this regard, the November 2003 VA examination 
report lists flexion of 80 degrees, with a combined range of 
motion of 171 degrees, thereby precluding a 20 percent 
disability rating under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine.  There is 
also no evidence of any muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The Board also finds that a disability rating greater than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of constant low back 
pain.  However, the November 2003 VA examination report notes 
pain was only present with flexion from 50 to 80 degrees and 
right lateral bending at 16 degrees.  The examiner also found 
no evidence of any guarding, muscle spasm, abnormal gait, or 
abnormal spinal contour.  In short, there is simply no basis 
to assign a 20 percent disability rating based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  Id.  Without consideration of pain, the 
current 10 percent disability rating could not be justified. 

In short, the veteran's lumbosacral strain does not meet the 
criteria for a disability rating greater than 10 percent 
under applicable rating criteria.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b).
III.  Increased Rating for Gastroesophageal 
Reflux with Esophagitis, Hiatal Hernia, and 
Erosive Gastritis

The veteran developed gastroesophageal reflux with 
esophagitis, hiatal hernia, and erosive gastritis as a result 
of taking anti-inflammatory medications for several service-
connected disabilities.  As a result, an October 2002 rating 
decision granted service connection and assigned a 10 percent 
disability rating for gastroesophageal reflux with 
esophagitis, hiatal hernia, and erosive gastritis.  In March 
2003, the veteran filed a claim of entitlement to disability 
rating greater than 10 percent for his gastrointestinal 
disability.  

The veteran's gastrointestinal disability has been rated as 
10 percent disabling under DC 7346.  Under this code 
provision, a 10 percent rating is assignable for a hiatal 
hernia "with two or more of the symptoms for the 30 percent 
evaluation of less severity."  A 30 percent rating is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assignable for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's gastrointestinal disability 
was properly rated as 10 percent disabling under DC 7346.  In 
reaching this decision, the Board notes that a VA 
gastrointestinal examination report dated in April 2003 
provides highly probative evidence against the veteran's 
claim.  

During that examination, the veteran complained of heartburn 
(pyrosis), reflux of acid contents (regurgitation), and 
dysphagia with solid food, all three of which are listed in 
the criteria for a 30 percent rating under DC 7346.  However, 
a 30 percent rating is precluded under DC 7346 because the 
veteran specifically indicated that his epigastric pain did 
not radiate to the substernal area or arm.  Indeed, the only 
reference to shoulder pain in the record pertains to a injury 
in which the veteran separated his left acromioclavicular 
joint, which is clearly unrelated to his service-connected 
gastrointestinal disability.  

The Board also emphasizes that there is no indication in the 
record that veteran's gastrointestinal symptoms produce 
considerable impairment of health.  Although the veteran 
reported vomiting once a week, the examiner described the 
veteran's state of health as "good," with no evidence of 
anemia or weight changes.  In short, the veteran's 
gastrointestinal disability does not meet the criteria for a 
30 percent rating under DC 7346.  Post-service medical 
records support such a finding.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's disability due to gastroesophageal 
reflux with esophagitis, hiatal hernia, and erosive 
gastritis.  

IV.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his service-
connected lumbosacral strain and gastrointestinal disability.  
The Board also finds that a medical opinion is not necessary 
to determine whether the veteran's cervical spine disorder is 
related to his service-connected lumbosacral strain, as 
medical evidence indicates that this disorder is related to 
an injury he sustained many years after service while getting 
into a car.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

Service connection for a cervical spine disorder as secondary 
to a service-connected disability is denied.

A disability rating greater than 10 percent for a lumbosacral 
strain is denied. 

A disability rating greater than 10 percent for 
gastroesophageal reflux with esophagitis, hiatal hernia, and 
erosive gastritis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


